OPINION AND ORDER

The Kentucky Bar Association, as a result of charges initiated against the respondent, William Paul Skaggs, has recommended his suspension from the practice of law in the Commonwealth of Kentucky for a period of three months. This court adopts the recommendation of the KBA.
Samuel Wade Wilkey employed Skaggs to prosecute an appeal from a judgment entered against Wilkey in the amount of $37,-870.97. The Court of Appeals dismissed Wil-key’s case due to inordinate delay after Skaggs failed to timely file a brief. Two weeks after the dismissal, Skaggs tendered the court a brief and a motion to reconsider the dismissal, but failed to tender the filing fee. Although brought to his attention, this deficiency was never corrected, thus the dismissal stood and the circuit court judgment became final.
The Inquiry Tribunal charged Skaggs with two counts of violating the Rules of Professional Conduct. Count I charged Skaggs with violating SCR 3.130-1.3 by failing to act with reasonable diligence and promptness in representing Wilkey. In Count II, the Tribunal charged Skaggs with violating SCR 3.130-8.1(b) by failing to respond to the complaint filed against him with the KBA and with violating SCR 3.160(1) by failing to respond to or acknowledge receipt of the complaint. The charge was sent to Skaggs via certified mail and was also personally served upon him.
Because Skaggs filed no answer to the charge against him, the matter came before the Board of Governors for a default judgment hearing. The Board of Governors returned a unanimous verdict of guilty on Count I and a unanimous verdict of not guilty on Count II. A majority of the Board of Governors then voted that Skaggs be suspended from the practice of law for a period of three months.
Upon our review of the record, we find that the evidence adequately supports the recommendation of the Kentucky Bar Association, and we adopt its recommendation.
IT IS THEREFORE ORDERED:
That the respondent, William Paul Skaggs, is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of three months, and until such further time as he is reinstated to the practice of law by order of this court pursuant to SCR 3.510.
*745The respondent is directed to pay the costs of this action in the sum of $42.34.
Pursuant to SCR 3.390, the respondent shall, -within ten days from the date of the entry of this order, notify all clients in -writing of his inability to represent them and furnish photostatic copes of said letters of notice to the director of the Kentucky Bar Association.
All concur.
ENTERED: January 18,1996.
/s/ Robert F. Stephens CHIEF JUSTICE